FILE COPY




                      %•#? eoor-^
                              IN THE SUPREME COURT OF TEXAS

                                                                             IN COURT OF APPEALS
                                                                       12V) c»i-'? of AEEMJ^eHct
NO. 15-0347


 GUY SPARKMAN
 v.

 MICROSOFT CORPORATION,
 SUPPORT SPACE, INC., AS AGENT
 FOR MICROSOFT CORP., OMAR
                                                                                       12th District.
 FRANCO, AS AGENT FOR
 MICROSOFT CORP., AND ROBERT
 DOE, AS AGENT FOR MICROSOFT
 CORP.




                                                                                        June 26, 2015


         Petitioner's petition for review, filed herein in the above numbered and styled case, having
 been duly considered, is ordered, and hereby is, denied.


                                                                                     August 14,2015

         Petitioner's motion for rehearing of petition for review, filed herein in the above numbered
 and styled case, having been duly considered, is ordered, and hereby is, denied.



                                        ••••••••••



         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do             hereby certify that
 the above and attached is a tmc and correct copy of the orders of the Supreme Court of Texas in the
 case numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.

         It is further ordered that petitioner, GUY SPARKMAN, pay all costs incurred on this
 petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this the
 14th day of August, 2015.



                                                        Blake A. Hawthorne, Clerk

                                                        By Monica Zamarripa, Deputy Clerk